Citation Nr: 1016270	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain 
with degenerative arthritic changes, currently rated 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1951 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated in a March 2006 statement that his 
chronic lumbar strain with degenerative arthritic changes has 
interfered with his employment.  After advising the Veteran 
of the provisions of 38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement to an extra-
schedular evaluation for chronic lumbar strain with 
degenerative arthritic changes, the RO should consider 
whether the Veteran's case should be forwarded to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. § 
3.321(b)(1) and the requirements for 
establishing entitlement to an extra-
schedular evaluation for chronic lumbar 
strain with degenerative arthritic 
changes.  Specifically, the Veteran 
should be advised that he can submit or 
identify evidence in conjunction for 
his claim for increased rating for 
chronic lumbar strain with degenerative 
arthritic changes which tends to show 
marked interference with employment 
and/or frequent hospitalization due to 
this disability.  He should further be 
advised that such evidence can include 
documentation demonstrating the amount 
of time he has lost from work 
specifically as a result of the chronic 
lumbar strain with degenerative 
arthritic changes.  

2.  The RO should then review the 
expanded record and re-adjudicate the 
issue of increased rating for chronic 
lumbar strain with degenerative 
arthritic changes, to include the 
matter of whether referral of the claim 
for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) is warranted.  
Should submission under § 3.321(b) be 
deemed unwarranted, the reasons for 
this decision should be set forth in 
detail.  

If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



